IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

A_LIG PROPERTY CASUALTY CO., *

Plaintiff ' *
v. d y "' CIVIL NO. JKB-18-1853
EATON CORP., "‘
Defendant. *A
* * * a a * ==¢ a * * =v. *
MEMORANDUM

This is a subrogation matter arising from a residential tire. PlaintiffAIG Property Casualty
Company insured the residence and, pursuant to the terms of its insurance policy, paid the estate
of the insured homeowners over 319 million for real and personal property damage. hollmaan
investigations into the tire, AIG sued Defendant Eaton Corporation in Anne Arundel County
Circuit Court. Eaton removed the case to this Court. At present, AIG moves for leave to amend
the complaint, and Eaton opposes the amendment The motions have been fully briefed, and noj.
hearing is required. See Local Rule 105.6 (D. Md. 2018). For the reasons set forth below, the
Court will deny AlG’s motion for leave to amend the complaint
I. Background!

The fire occurred in the early hours of .Tanuary 19, 2015. (Am. Compl. 1[ 10, ECF No. 25-

l.) It spread rapidly, destroying the house and, tragically, killing its six occupants_the two

 

' The Court takes the factual allegations of the complaint and proposed amended complaint as n'ue. See, e.g.,
Perkins v. Um'ted States, 55 F.3d 910, 916 (4th Cir. 1995) (af‘t`u'ming district 'court’s denial of motion for leave to
amend because the proposed allegations_even if taken as true-would not survive a motion to dismiss).

1

homeowners and four of their grandchildren (Id.) This case is limited to payments for the
property damage

A combined federal and local investigation found that the fire started near a Christmas
tree.2 (Id. 1l ll.) Approximately twenty private entities, including AIG, continued investigating
the fire. (AIG Status Report, ECF No. 18.) The private investigation included two additional
weeks of excavation at the end of which AIG asserted that the cause of the fire was a specific,
defective product (Id.) On January 10, 2018, AIG sued Eaton for strict liability, alleging that “the
fire started at a relocatable power tap (‘RPT’) which was used to power the lights of the Christmas
tree.” (Cornpl. il 11, ECF No. 1-2.) In that initial complaint AIG alleged that Eaton manufactured
and sold the RPT. (Id. 11 12.) Because Eaton contended that it neither manufactured nor sold the
RPT, (see AIG Status Report), this Court granted the parties’ consent motion to engage in a period
of limited discovery to resolve the “product identification issue.” (Consent Mot., ECF No. 19;
Order, ECF No. 20.)

As a result of AIG’s discovery findings, AIG seeks to change the product that is the basis
' of the strict liability claim. AIG now alleges that “the fire started at a plug for what [AIG]
originally believed Was a relocatable power tap” but what investigation revealed was “a polarized
super plug (‘PSP’) model 2600.” (Am. Compl.“ll 11-12.) The “plug,” newly referenced in the
proposed amended complaint, is a small metal plug blade bearing an “Eagle” logo. (Mot. to
Amend Mem. at 2, ECF No. 25-3.) AIG alleges that the PSP was manufactured and sold by
Eaton’s predecessor, Eagle Electric Manufacturing. (Am. Compl. 11 13.) In essence, AIG replaces

RPT with PSP throughout the proposed amended complaint

 

2 In its opposition to AIG’s motion for leave to amend, Eaton attaches the investigators’ executive summary,
which lists several possible causes of the fire. (Exec. Summary at 36-37, 43, ECF No. 26-1.) Because Eaton raises
ii.1tility, the Court must look only to the sufficiency of the amended complaint and cannot consider such evidence

2

 

For clarity, the Court will refer to the RPT as the power strip and the PSP as the super plug.
Therefore, the initial complaint involved the power strip claim and the proposed amended
complaint Would involve the super plug claim.

II. Analysis

_AlG moves for leave to amend. In its motion, AIG explains that, at the time it filed suit, it
believed the plug blade was part of the power strip. After the limited discovery period, Eaton’s
responses convinced AIG that the plug blade did not belong to the power strip but, rather, to the
super plug. According to AIG, it seeks to amend to “properly identify the product at issue.” (Mot
to Amend Mem. at 3.) AIG’s explanation, however, does nothing to clarify how the plug blade
caused the fire and, thus, is the “product at issue.”

Pursuant to Federal Rule of Civil Procedure 15(a)(2), the Court should “freely give” a party
leave to amend its pleadings “when justice so requires.” See Jones v. Ceres Terminal, Inc., Civ.
No. JKB-14-1889, 2014 WL 5088281, at *2 (D. Md. Oct. 8, 2014) (“Whether to permit the
Plaintiff to file an amended complaint is a question that falls within the Court’s discretion . . .”).
“This directive gives effect to the federal policy in favor of resolving cases on the merits instead
of disposing of them on technicalities.” Mayfield v. Nat’l Ass ’nfor Stock Car Auto. Racing, Inc.,
674 F.3d 369, 379 (4th Cir. 2012). Consequently, “leave to amend a complaint should be denied
only When the amendment would be prejudicial to the opposing party, there has been bad faith on
the part of the moving party, or the amendment would be futile.” Edell & Assocs., P.C. v. Law
Ojj‘ices ofPeter G. Angelos, 264 F.3d 424, 446 (4th Cir. 2001). Eaton raises liitility.

A court may deny leave to amend as futile if the proposed amended complaint would not
survive a motion to dismiss for failure to state a claim. Um'ted States ex rel. Wilson v. Kellogg

Brown & Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008); see Ross v. Cecil Czj). Dep ’t of Soc. Servs.,

Civ. No. WDQ-l 1-181, 2012 WL 346625, at *2 (D. Md. Jan. 31, 2012) (analyzing futility under
Rule 12(b)). But, leave to amend should only be denied as futile when the proposed amended
complaint is clearly insufficient on its face. Johnson v. Oroweat Foods Co., 785 F.2d 503, 510
(4th Cir. 1986). Eaton argues that amending Would be futile because AIG’s super plug claim is
(1) implausible and (2) barred by the statute of limitation_. Eaton prevails on either ground.
A. F ailure to State a Claim
The Court turns first to plausibility3 “The stande for futility [for failure to state a claim]
is the same as for a motion to dismiss under Rule l2(b)(6).” Br`ighmell v. Hershberger, Civ. No.
DKC-11-3278, 2015 WL 5315757, at *4-5 (D. Md. Sept. 10, 2015). These parallel standards
require a complaint_or a proposed amended complaint_to contain “sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,_ 570 (2007)). The Court
l Will accept all of AIG’s factual allegations as true, but this principle does not apply to legal
conclusions Twombly, 550 U.S. at 555 .4
Under Maryland law, the elements of strict liability are:
(l) the plaintiff was the user or consumer of an alleged defective
product; (2) the defendant was the seller of the product and at the
time of sale was engaged in the business of selling such a product;
(3) at the time of sale the product was defective; (4) the product

reached the plaintiff without substantial change in the condition in
which it was sold; (5) the defect made the product unreasonably

 

3 Eaton did not move to dismiss the original complaint so this Court never analyzed the sufficiency of the
original allegations
4 Eaton asks the Court to stray from a typical Rule 12(b)(6) analysis and “to undertake a ‘context-specitic

inquiry’ based onjudicial experience and common sense to look for a ‘plausible’ claim for relief.” (Opp. Mot. at 26-
27, ECF No. 26.) The “context“ here is “two inherently inconsistent pleadings from AIG attempting to set forth
irreconcilable allegations as to the basis for Eaton’s liability.’1 (Id. at 27.) In many cases, plaintiffs will amend their
complaints with inconsistent theories because they discover the second theory to be supported by the evidence. See
Ward Elec. Servs., Inc. v. First Commercial Bank, 819 F.2d 496, 497 (4th Cir. 1987) (holding change in theory of
recovery does not suffice to justify denial of leave to amend). Consequently, au amended complaint which alleges a
new theory inconsistent with the old theory, is not necessarily futile. This Court will not stray from the proper Rule
12(b)(6) analysis to determine whether AIG’s proposed amended complaint states a plausible claim.

4

dangerous to the plaintiff; and (6) the defect proximately caused
plaintiffs injuries '

Shreve v. Sears, Roebuck & Co., 166 F. Supp. 2d 378, 407 (D. Md. 2001) (citing thpps v. General
Motors Corp., 363 A.2d 955, 958 (Md. 1976)). A product may be defective because of its design,
a manufacturing error, or the manufacturer’s failure to warn of certain risks. Simpson v. Standard
Conmmer Co., 527 A.2d 1337, 133940(1\/1(1. ct spec. App. 1937)'.

In attempting to allege strict liability, AIG makes a series of conclusory statements See
Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action, supported by
mere conclusory statements, do not suffice.”). AIG alleges that Eagle, Eaton’s predecessor,
created the super plug in an “unreasonably dangerous and defective condition,” (Am. Compl.
l f[ 19); the super plug was “expected to and did reach its intended users, including the [insured
homeowners], without substantial change in the condition in which it was designed, manufactured,
assembled, distributed, sold, and/or supplied,” (id. 11 21); the insured homeowners used the super
plug in its intended way and did not misuse or materially alter it such that, at the time of the fire,
it was in substantially the same condition as it was when purchased, (id. ‘|l 22-23); the investigation
concluded that the fire started at the plug blade attached to the super plug, (z'd. il 11-12|); and, the
super plug’s defect directly and proximately caused the tire, (id. 1[24). Quite clearly, these
statements are devoid of facts specific to the product and property damage at issue.

For purposes of this analysis, the Court focuses on two elements Of strict liability: defect
and causation First, AIG alleges that the super plug was defective but fails to allege how. See
‘Williams v. sz'th & Nephew, Inc., 123 F. Supp. 3d 733, 747.(D. Md. 2015) (holding no plausible
claim where plaintiffs make a “blanket statement” that defendant deviated from the approved
design but “do not indicate what that design is, nor . . . point to any specific facts tending to show

such deviation”). Indeed, it is not clear whether AIG is alleging a design, manufacturing, or

 

failure-to-warn defect Second, AIG alleges that the super plug’ s defect caused the fire but, despite
the length and complexity of the fire investigation, provides no details as to how the alleged defect
started the fire. See Richard B. Allyn & Margo S. Brownell, Gem'ng Something Back: Subrogating
After the Catastrophe, 32 Brief 44, 51 (2005) (“[I]n numerous instances, subrogation may be
blocked by . l . the simple difficulty of proving the cause and origin of the fire.”). By failing to
allege specific facts in support of the elements of strict liability, AIG fails to state a claim for relief
that is plausible on its face.

It does not take much to survive a motion to dismiss. See, e.g., Fitzgerald v. Mannington
Carpets, Inc., Civ. No. HAR 93-4218, 1994 WL 395743, at *2 (D. Md. July 12, 1994) (holding
plausible strict liability claim where plaintiff summarily alleged delivery “without substantial
change in condition“ and specifically alleged new carpet was purchased from and installed by
defendant store). But, merely repeating the elements of a cause of action cannot be enough.
Because AIG fails to sufficiently allege strict liability, granting leave to amend would be futile.

B. Statute of Limitation

Even if the proposed amended complaint sufficiently alleged strict liability, that claim
would be barred by the statute of limitation because it does not relate back to the initial claim. To
dismiss a complaint_or a proposed amended complaint_under Rule 12(b)(6) as untimely, the
face of the complaint must contain “facts sufficiently clear to conclude that the statute of `
limitations had run.” Goodmcm v. Praxaz'r, Inc., 494 F.3d 458, 466 (4th Cir. 2007). Because the
parties do not dispute that the statute of limitation ran three years after the fire, on January 19,
2018, see Md. Code Ann., Cts. & Jud. Proc., § 5-101, and that AIG filed suit by that date, see Anne

Arundel C!y. v. McCormick, 594 A.2d 1138, 1140-41 (Md. 199_1) (holding subrogee is bound by

same statute of limitation period as subrogor), the question is whether the super plug claim relates
back to the initial power strip claim and so comes within the statute of limitation period too.

An amended complaint relates back to the date of the original complaint when “the
amendment asserts a claim . . . that arose out of the conduct, transaction, or occurrence set out_
or attempted to be set out-in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). A claim arises
out of the same conduct, transaction, or occurrence if: (1) there is “a factual nexus between the
amendment and the original complaint”; and, (2) defendant “had notice of the claim and will not
be prejudiced by the amendment.” Grattan v. Burnett, 710 F.2d 160, 163 (4th Cir. 1983). In other
words, “a common core of operative facts must exist that unites the original and newly asserted
claims and that common core exists if the opposing party has had fair notice of the general fact
situation and legal theory upon which the amending party proceeds.” 6A Charles Alan Wright &
Arthur R. Miller, Federal Practice and Procedure § 1497 n.30 (3d ed. 2018).

Eaton cites several cases to support its assertion that no factual nexus existed here. See
Moore v. Baker, 989 F.2d 1129, 1131 (l lth Cir. 1993) (no factual nexus because new claim for
absence of informed consent required plaintiff to prove entirely different set of facts than
negligence claim arising from the same surgery); Brz'ghtwell v. Hershberger, Civ. No. DKC-l 1-
3278, 2016 WL 4537766, at *5 (D. Md. Aug. 31, 2016) (no factual nexus because the two
allegations of assault occurred two years apart and were perpetrated by different officers); Jones
v. Bernanke, 557 F.3d 670, 675 (D.C. Cir. 2009)'(no factual basis where original complaint alleged
retaliatory demotion and amended complaint added a discriminatory failure to promote thirty-two
months before the alleged retaliation'); Oja v. U.S. Army Corps of Eng ’rs, 440 F.3d 1122, 1125
(9th Cir. 2006) (no relation back where plaintiff added defamation claim with identical statement

because such claims “are based on the acts of disclosure themselves, each of which is distinct in

time and place, if not substance”); Flum v. Dep ’t of Educ. ofNew York, 83 F. Supp. 3d 494, 498
(S.D.N.Y. 2015) (no factual nexus where original complaint contained no allegations of
discrimination by the new defendant and, in fact, seemed to indicate new defendant did not
discriminate against plaintiff at the time and location newly alleged); Holdridge v. Heyer-Schulte
Corp. of Sam‘a Barbara, 440 F. Supp. 1088, 1094 (N.D.N.Y. 1977) (no factual nexus where initial
complaint contained allegations relating to one prosthetic device but did not contain allegations of
other prosthetic devices that were added in the proposed amended complaint). Each of these cases
involve a new count or defendant In such cascs, the Supreme Court has held that a new claim
does not relate back “when it asserts a new ground for relief supported by facts that differ in both
time and type from those the original pleading set forth.” Mayle v. Felix, 545 U.S. 644, 650 (2005).
AIG does not seek to add a count or defendant; AIG seeks to change a fact

In terms of changing factual allegations, “[a]n amended complaint will not relate back . . .
if it states an entirely new cause of action based on facts different from the facts alleged in the
original complain .” Hooper v. Sachs, 618 F. Supp. 963, 977 (D. Md. 1985). A plaintiff may
revise its legal theory, change the statutory basis of its claim, or even add counts, but only if “the
factual situation upon which the action depends remains the same.” 6A Wright & Miller, supra,
§ 1497. The single fact AIG seeks to change is the product that caused the fire. AIG points out
that, besides this fact, the original complaint and proposed amended complaint “involve the same
fire, the same damage, and the same insurance claim.” (Reply at 3, ECF No. 27.) 'l`rue, but AIG
fails to acknowledge the importance of the factual allegation it does seek to change.

The product is the core of a strict liability claim. See Phipps, 363 A.2d at 958 (“The
relevant inquiry in a strict liability action focuses not on the conduct of the manufacturer but rather

on the product itself.”). Therefore, in the strict liability context, two claims that assert that different

products caused a fire do not contain overlapping allegations nor “a common core of operative
facts.” The product is the operative fact AIG asserts that the Court ordered limited discovery to
resolve this precise “identification” issue, (Mot. to Amend Mem. at 3), but this characterization
does not capture the true point of the discovery AIG requested limited discovery to confirm the
power strip’s manufacturer; it did not ask for discovery to determine which product caused the
fire. Such a request would have conflicted with AIG’s assertion that it knew the cause of the iire.

The purpose of the relation-back rule is to soften the blow of the statute of limitation 6A
Wright & Miller, supra, § 1497. The rule allows a plaintiff to revise its complaint but only to a
degree that does not prejudice the defendant or deprive it of notice. Id. Accordingly, any
amendments must arise out of conduct set forth in the original complaint See id.;_Slayton v. Am.
Express Co., 460 F.3d 215, 228 (2d Cir. 2006) (concluding relation back occurs when amendment
“renders prior allegations more definite and precise” and not when it creates an “entirely distinct
se ” of facts). A plaintiff may not change the factual basis of the complaint and, for all intents and
purposes, bypass the statute of limitation See Bd. ofRegents v. Tomanio, 446 U.S. 478, 487 (1980)
(“[Statutes of limitation] have long been respected as fundamental to a well-ordered judicial
system.”); Order of R.R. Telegraphers v. Ry. Express Agency, Inc., 321 U.S. 342, 348-49 (1944)
(“Statutes of limitation .' . . in their conclusive effects are designed to promote justice by preventing
surprises through the revival of claims that have been allowed to slumber until evidence has been
lost, memories have faded, and Witnesses have disappeared.”). The importance of statutes of
limitation are such that “[a] plaintiff may not baldly allege a broad course of conduct over a lengthy
period of time and later sue on any act that occurred during that time period.” English Boiler &

Tube, Inc. v. W.C. Rouse & Son., Inc., 172 F.3d 862, 1999 WL 89125, at *3 (4th.Cir. 1999). In

 

 

the same vein, a subrogee may not allege that one product caused a fire and use that product as a
placeholder for any other product that emerges during discovery.

Subrogation is a matter of course in the insurance world. An insurance company that pays
on its policies is entitled to sue on behalf of its insured, but the entitlement is conditioned on the
company’s ability to prove_the cause of the damage Sometimes, the expense will fall entirely on
its shoulders. Such is the fate of companies that make a livelihood on the underwriting of risk.
AIG had three years to determine the cause of the fire. With the benefit of a federal investigation
AIG concluded that a power strip manufactured by Eaton was defective and caused the fire. AIG n
later decided that a super plug manufactured by Eaton was defective and caused the fire. The
Court concludes that these claims lack a factual nexus. As such, the super plug claim does not
relate back and is barred. Without reaching the question of notice and prejudice to Eaton, the
Court holds that amendment would be hitile.

III. Conclusion

Amendment Would be futile because the proposed amended complaint fails to state a claim
for relief that is plausible on its face and, in the altemative, because the claim itself is barred by
the statute of limitation Accordingly, an Order shall enter denying AIG’s motion for leave to

amend the complaint

DATED this / ?- day of Aprn, 2019.
BY THE couer

1211 24 522

J ames K. Bredar
Chief .Tudge

10

